             Case 7:93-mj-02099-MRG Document 3 Filed 11/20/20 Page 1 of 1
                                                                            .. URIGl~JAL
                                                                            ..:.



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------
 UNITED STATES OF AMERICA,
                                                                Case No.: 93 MJ 02099   (MRG)
                                          Plaintiff,
                                                                ORDER OF DISMISSAL
                         -against-
              Melvin King Jr.



                                          Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                                  SO ORDERED.




Dated:           20     day of_N_o_v_em_b_e_r_ _ _ _ _ 201.Q_
                Poughkeepsie, New York
